SHORES, Justice.
Clara Franklin brought an action against her employer, Ansell, Inc., and two of her *566supervisors, claiming damages as a result of allegedly outrageous conduct of the two supervisors.
The case was tried to a jury and, at the end of the plaintiff’s case, which consisted entirely of her testimony, the trial court granted motions for directed verdict in favor of the defendants. The plaintiff appealed. We affirm.
Viewed most favorably from the plaintiff’s standpoint, the evidence falls far short of establishing a cause of action for outrageous conduct. At most, the plaintiff established that one or both of her supervisors told her, falsely, that threats had been uttered against her by unnamed fellow employees. She stated that she was upset by this information and was made nervous and rendered unable to sleep.
We affirm the judgment on the authority of Barrett v. Farmers & Merchants Bank of Piedmont, 451 So.2d 257, 263-64 (Ala.1984), where we stated:
“The most that can be said, viewing the evidence most favorably to the appellants, the non-moving parties, is that the defendants’ behavior ... extended to ‘mere insults, indignities, threats [or] annoyances’ for which the law will not hold one liable in tort.”
The judgment of the trial court is affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, BEATTY and ADAMS, JJ., concur.